Woodbury, J.
The only question in this case is well settled in places, where the doctrine on promissory notes in other respects corresponds with that which prevails here.
It is unnecessary to recapitulate the arguments; but they are conclusive, that where a note, payable at a future time, is endorsed after it becomes due, it is still the duty of the holder to demand payment of the maker and give notice of his neglect to the endorser before a suit can be sustained against the latter. 10 Mass. Rep. 54, Sandford vs. Dilaway.—12 do. 450.—13 do. 138.—9 John. 121, Berry vs. Robertson.
Indie ' ft t.u! of .he contractor endorsement, that t‘.r5e t.i 1- ditih ¡a cedo a right of action ; and, though in bd!- of oxW a. drawer is in some cases liable without notice or demand. (7 Mass. Rep. 449.-7 D. & E. 430.-6 mass. Rep. 526.-5 do 170.-1 Sir. 444-1 Salk. 133.-Burr. 669,) yet only where he has no effects in the acceptor's hands,(1; Here the maker is as the acceptor in a bill of exchange ; and there is no foundation in the evidence . for a presumption, that the maker of this note did not ex*160ecute it to the endorser for an adequate consideration of money, goods, or effects.
(1) 13 Mass. R. 131. Nickerson.*
The proper season for a demand and notice in a case like the present is a question of some difficulty ; and which we forbear to discuss till it become necessary. (1)
Judgment on the verdict.